
	
		III
		111th CONGRESS
		2d Session
		S. RES. 677
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2010
			Mr. Carper (for himself
			 and Ms. Snowe) submitted the following
			 resolution; which was referred to the Committee on Energy and Natural
			 Resources
		
		RESOLUTION
		To express the sense of the Senate
		  regarding the importance of recycling and the inception of recycling on the
		  National Mall.
	
	
		Whereas, since 1997, communities across the United States
			 have come together each year to celebrate and observe America Recycles Day on
			 November 15th;
		Whereas America Recycles Day, which is managed by the
			 nonprofit organization Keep America Beautiful, is the only nationally
			 recognized day dedicated solely to the promotion of recycling in the United
			 States;
		Whereas recycling is important to the sustainability of
			 resources of the United States;
		Whereas Americans throw away enough aluminum cans every
			 month to rebuild the entire commercial air fleet of the United States;
		Whereas the United States should encourage the
			 establishment of recycling programs and services;
		Whereas the National Mall is one of the most recognized
			 and popular national parks in the United States and, as such, can serve as a
			 model for recycling in parks and public places across the United States;
		Whereas a study conducted in 2010 assessed that of the
			 1,200 tons of waste collected annually on the National Mall, about half is
			 recyclable;
		Whereas the National Park Service oversees activities on
			 the National Mall and recognized a need to be a leader in encouraging recycling
			 in our Nation’s capital;
		Whereas the National Park Foundation is the charitable
			 partner of the National Park Service and administers programs to fund park
			 conservation and restoration efforts, foster youth engagement, promote
			 citizenship, and preserve history;
		Whereas the Trust for the National Mall is a nonprofit
			 organization started to help beautify and refurbish the facilities and grounds
			 of the National Mall by raising funds from individuals, groups, and
			 corporations with a common goal of keeping the capital city of the United
			 States beautiful for more than 30,000,000 visitors each year;
		Whereas The Coca-Cola Company, a private company, has
			 created a subsidiary company, Coca-Cola Recycling, with the goal of recapturing
			 the equivalent of 100 percent of the packaging placed in the North American
			 marketplace by Coca-Cola products;
		Whereas effective public-private partnerships, such as the
			 partnership among the National Park Service, the National Park Foundation, the
			 Trust for the National Mall, and The Coca-Cola Company, have allowed a
			 comprehensive recycling plan to be implemented on the National Mall; and
		Whereas the National Park Service, the National Park
			 Foundation, the Trust for the National Mall, and The Coca-Cola Company have
			 been working together to install recycling infrastructure on the National Mall
			 since July 2010, allowing the National Park Service to implement a permanent
			 recycling program on the National Mall in November 2010: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 importance of observing America Recycles Day; and
			(2)commends the
			 National Park Service, the National Park Foundation, the Trust for the National
			 Mall, and The Coca-Cola Company for—
				(A)establishing and
			 promoting recycling on the National Mall; and
				(B)providing an
			 excellent example for government agencies and corporate citizens to follow in
			 making recycling possible in public places across the United States.
				
